Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Agreement”) is made and entered into as of February 15, 2016 by and between
PowerSecure, Inc., a Delaware corporation (the “Company”), and Ronnie Brannen,
an individual who presently resides in the State of Georgia at the address set
forth on the Signature Page (“Employee”).

Recitals

WHEREAS, Employee is currently employed with the Company as the President of
Utility Infrastructure under that certain Employment and Non-Competition
Agreement, dated as of September 30, 2011 (the “Original Agreement”);

WHEREAS, the Company and Officer desire to amend certain terms and conditions of
the Original Agreement and Employee’s employment with the Company, and to
include all such terms and conditions as so amended herein;

WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue to serve and be employed by the Company, upon the terms and
subject to the conditions set forth herein;

WHEREAS, in order to protect its good will and its customer relationships, trade
secrets and confidential information, the Company is requiring Employee to enter
into this Agreement and to observe certain restrictive covenants as a condition
to Employee’s continued employment with the Company; and

WHEREAS, the Company is willing to make and pay certain special bonuses and
compensation and accommodations to Employee (the “Special Consideration”) in
order to induce Employee to enter into this Agreement and to agree to, adhere to
and perform certain covenants and agreements herein, including certain
restrictive covenants pertaining to non-competition and liquidated damages that
are vital to protect the legitimate business interests of the Company, and
Employee desires to agree to, adhere to and perform such covenants and
agreements in order to obtain such Special Consideration;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee, intending to be legally bound hereby, agree as follows:

Section 1. Employment. The Company hereby agrees to continue to employ Employee,
and Employee hereby agrees to continue to serve as an employee of the Company,
upon the terms and subject to the conditions set forth herein.

Section 2. Term of Agreement. This Agreement shall commence on the date first
above written and shall continue in full force and effect until September 30,
2021, unless extended or earlier terminated by mutual written consent of the
Company and Employee. The term of this Agreement shall not constitute a term of
employment for Employee by the Company, as Employee’s employment with the
Company shall be on an “at will” basis as provided in Section 3.

Section 3. At Will Employment Basis. Notwithstanding Section 2 or any other
provision of this Agreement to the contrary, Employee’s employment with the
Company hereunder shall be on an “at



--------------------------------------------------------------------------------

will” basis, and may be terminated by either the Company or Employee at any time
and with or without cause or reason, subject to the terms and conditions set
forth in this Agreement. Nothing set forth herein shall be deemed to create a
term of employment for Employee for any period of time or on any basis other
than an “at will” basis.

Section 4. Duties of Employee.

(a) General Duties and Responsibilities. So long as he remains employed with the
Company, Employee shall faithfully and diligently, to the best of Employee’s
ability, serve as an employee of the Company in the position of President of
Utility Infrastructure and/or in such additional or other offices and positions
as shall be designated or appointed to Employee from time to time by the Board
of Directors of the Company (the “Board”) or by the Chief Executive Officer of
the Company (the “CEO”), shall have the authority and shall perform the duties,
responsibilities and functions customary for such offices and positions, and
shall have such other authority and shall perform such other duties,
responsibilities and functions as may be assigned or delegated to Employee from
time to time by the Board or the CEO. Employee shall perform Employee’s duties
hereunder in accordance with the policies and procedures of the Company and its
Affiliates (as defined herein) applicable to Employee in effect from time to
time, including, without limitation, policies on business ethics and conduct and
policies on insider trading and the use of non-public information, and in
accordance with all applicable laws and regulations and regulatory requirements.
Employee shall use his best efforts to promote the best interests of the Company
at all times while employed by the Company. Employee shall report to the CEO,
and Employee shall be subject to the direction and control of the CEO and the
Board in the performance of his duties hereunder. Employee acknowledges and
agrees that Employee may be required or directed by the Board or the CEO,
without additional compensation, to perform services for one or more
subsidiaries or other Affiliates (as defined herein) of the Company, and agrees
to accept such offices or positions with any such subsidiaries or other
Affiliates as the Board or the CEO may reasonably require.

(b) Performance of Services. While employed by the Company, Employee shall
devote Employee’s full time, attention, skill, ability and energy during normal
business hours (and outside such hours when reasonably necessary to perform
Employee’s duties hereunder) exclusively to the business and affairs of the
Company and the performance of Employee’s duties under this Agreement. Employee
shall not, directly or indirectly, render any services of a business, commercial
or professional nature to any Person other than the Company without the prior
written consent of the CEO or the Board; provided, however, that the provisions
of this Section 4(b) shall not preclude Employee from devoting time, ability,
energy and attention outside normal business hours while employed by the Company
to service on the boards of directors of noncompetitive entities and/or
reasonable participation in community, civic, charitable or similar
organizations, or the pursuit of personal legal and financial affairs which do
not interfere or conflict with the performance of Employee’s duties hereunder
and are not adverse to the business or the best interests of the Company.

(c) Base of Employment; Travel. Employee shall perform his services hereunder
based in the greater Sea Island, Georgia area or at such other location as
mutually agreed with the Company; provided, however, that Employee acknowledges
that his employment and positions with the Company and his duties and
responsibilities hereunder will require him to undertake substantial travel, and
Employee hereby agrees to undertake all such travel required in connection with
the business of the Company and the performance of Employee’s duties hereunder.

Section 5. Compensation. So long as he remains employed with the Company, as
compensation for the services performed and other covenants made by Employee to
the Company hereunder, the Company shall pay and provide Employee the following:

 

2



--------------------------------------------------------------------------------

(a) Base Salary. The Company shall pay Employee a base salary equal to $475,000
(the “Base Salary”), payable in approximately equal installments in accordance
with the Company’s customary payroll practices. Employee’s Base Salary may be
reviewed by or under the authority of the Board or the CEO and may be increased
at the sole discretion of the Board or the CEO (although there is no obligation
to do so) based upon whatever factors the Board or the CEO deems appropriate
including, but not limited to, Employee’s individual performance, the overall
performance, profitability and prospects of the Company and prevailing economic
and industry factors. The term “Base Salary” shall include any such increase(s)
in the future.

(b) Bonuses. Employee shall be entitled to receive the following bonuses:

(i) Annual Incentive Bonus. Employee shall be eligible to receive an annual
incentive bonus for each fiscal year of the Company, in an amount, based on the
factors and metrics and on the terms and conditions annually established or
otherwise determined or approved in the sole discretion of the Board or the CEO.

(ii) General Bonus Program. Employee’s eligibility to participate in any other
bonus program or any other form of profit-sharing participation for senior
executive officers of the Company not expressly provided for in this Agreement
shall be in the sole discretion of the Board or the CEO.

(iii) Long-Term Retention Bonus. Employee is currently a participant in, and
entitled to receive certain bonuses for achieving certain “Time Goals” and
“Performance Goals” under, the 2009 PowerSecure Key Employee Retention Plan and
the Notice of Grant made to Employee thereunder (as applicable to Employee, the
“2009 Retention Plan”). In consideration for, among other things, the Company
entering into this Agreement and providing the rights and benefits to Employee
hereunder, Employee hereby waives his rights to, and acknowledges and agrees he
shall not receive, the “Time Bonus” to which he would have been otherwise
entitled to receive under the 2009 Retention Plan for achieving the “Time Goal”
of June 1, 2014, and that the 2009 Retention Plan is hereby amended to
effectuate the waiver described in the immediately foregoing sentence, provided
that no other term or provision of the 2009 Retention Plan shall be deemed
modified or amended hereby and that the 2009 Retention Plan shall, except as
modified and amended in this Section 5(b)(iii), remain in full force and effect
in accordance with its terms.

(iv) Special Signing Bonus. In consideration for, among other things, Employee
entering into the Original Agreement and agreeing to perform, observe and abide
by his covenants and agreements set forth in this Agreement, including but not
limited to the covenants and agreements set forth in Section 7, and as part of
the Special Consideration, the Company paid to Employee, within five
(5) business days of the date of the Original Agreement, a one-time signing
bonus.

(c) Employee Benefit Plans. The Company shall provide Employee the same pension,
401(k), retirement, life, disability and health insurance, hospitalization,
major medical and other employee benefit plans and arrangements provided to
comparable level employees of the Company (as in effect and as amended from time
to time, the “Benefits”). Employee shall be entitled to participate in all such
Benefits to the extent that Employee’s position, tenure, salary, age, health and
other qualifications make Employee eligible to participate, subject to and on a
basis consistent with the terms, rules and regulations, conditions and overall
administration of such plans and arrangements. Notwithstanding the foregoing
sentence, the Company may discontinue at any time any such Benefits, to the
extent permitted by the terms of such plans or arrangements, and shall not be
required to compensate Employee for the elimination of any such employee benefit
plans or arrangements.

 

 

3



--------------------------------------------------------------------------------

(d) Business Expenses. The Company shall, upon presentment by Employee of
reasonably detailed and appropriate receipts and vouchers therefor, reimburse
Employee for all reasonable, ordinary and necessary out-of-pocket business
expenses incurred by Employee in connection with the performance of Employee’s
duties under this Agreement, provided that such expenses are incurred and
accounted for in accordance with and subject to the normal policies and
procedures of the Company.

(e) Vacation, Holidays and Sick Leave. The Company shall provide Employee with
the same paid vacation, holidays and sick leave provided to comparable level
employees of the Company.

(f) Clawback. Notwithstanding any other provision of this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or under any other arrangement with the
Company, which is subject to recovery under any law, governmental regulation or
stock exchange listing requirement, or pursuant to any compensation policy
adopted by the Company or its parent corporation PowerSecure International,
Inc., shall be subject to such deductions, clawback and recovery as may be
required to made pursuant to such law, governmental regulation, stock exchange
listing requirement or policy.

Section 6. Termination of Employment. Employee’s employment hereunder shall
terminate as follows:

(a) Death. Employee’s employment hereunder shall automatically terminate upon
Employee’s death. Upon such event, the Company shall pay to Employee’s
designated beneficiary (or, if none, to Employee’s estate) the pro rata portion
of Employee’s Base Salary and any other accrued and vested but unpaid
compensation through the date of Employee’s death.

(b) Disability. The Company shall have the right, in its sole discretion, to
terminate Employee’s employment hereunder in the event of Employee’s Disability
(as defined below) upon giving at least 30 days written notice to Employee of
its intention to terminate Employee’s employment. For purposes of this
Agreement, “Disability” means the physical or mental inability of Employee, due
to illness, accident or other incapacity, to effectively perform the essential
functions of Employee’s duties hereunder (with or without reasonable
accommodation), or which results from an incapacity (physical or mental)
determined to be total and permanent by an independent physician mutually agreed
upon by the Company and Employee. Upon such termination of employment, then
Employee shall be entitled to receive the following: (i) any accrued but unpaid
portion of his Base Salary through the Date of Termination (as defined below),
(ii) any accrued but unpaid bonuses and other compensation as of the Date of
Termination, provided that Employee shall not be entitled to any other bonus or
incentive compensation for the fiscal year in which his employment is
terminated, and (iii) any Benefits earned, accrued or vested (including under
any benefit plans in which he was participating) as of the Date of Termination,
subject to the terms and conditions of such benefit plans and Benefits, but
Employee shall not attain vested status in any benefit plans or Benefits in
which he is not vested on the Date of Termination. In the event of such
termination of employment, Employee shall have no right to receive any other or
further compensation or Benefits except as expressly provided in this
Section 6(b).

(c) Termination by the Company for Cause. The Company shall have the right, in
its sole discretion, to terminate Employee’s employment hereunder at any time
for Cause (as defined below) immediately upon giving written notice of
termination to Employee specifying the reason for

 

4



--------------------------------------------------------------------------------

such termination. Upon the termination of Employee’s employment by the Company
for Cause, then Employee shall be entitled to receive only the following:
(i) any accrued but unpaid portion of his Base Salary through the Date of
Termination, (ii) any accrued but unpaid bonuses and other compensation as of
the Date of Termination, provided that Employee shall not be entitled to any
other bonus or incentive compensation for the fiscal year in which his
employment is terminated, and (iii) any Benefits earned, accrued or vested
(including under any benefit plans in which he was participating) as of the Date
of Termination, subject to the terms and conditions of such benefit plans and
Benefits, but Employee shall not attain vested status in any benefit plans or
Benefits in which he is not vested on the Date of Termination. In the event of
such termination of employment, Employee shall have no right to receive any
other or further compensation or Benefits except as expressly provided in this
Section 6(c). In the event Employee’s employment is terminated by the Company
for Cause, then Employee acknowledges and agrees that he will continue to be
bound by, and to observe, the covenants of Employee set forth in Section 7, and
that such liquidated damages shall not constitute any waiver, satisfaction or
release, in whole or in part, of any of Employee’s covenants in Section 7. In
addition, any portion of (w) any options (“Stock Options”) to purchase shares of
Common Stock, par value $.01 per share, of the Company (“Common Stock”), (x) any
restricted shares of Common Stock, (y) any other rights to purchase, acquire or
receive Common Stock, or (z) any other rights with respect to any other equity,
securities or profits of the Company (collectively, “Stock Rights”), which
portion is not vested as of the Date of Termination, shall expire without
vesting upon the Date of Termination. For purposes of this Agreement, “Cause”
shall mean:

(I) The failure or refusal by Employee to perform any of his material duties
hereunder, or the breach by Employee of any of his obligations, covenants,
representations, warranties or acknowledgments hereunder, which failure, refusal
or breach remains unremedied or uncured for a period of 30 consecutive days
after specific written notice thereof is given to Employee by on or behalf of
the Board or the CEO;

(II) Any act of dishonesty, fraud, breach of fiduciary duty or bad faith by
Employee that is materially detrimental to the Company or that results in
substantial personal enrichment of Employee; or

(III) The conviction of Employee, or the entering of a guilty plea or a plea of
no contest by Employee with respect to (A) a felony, or (B) a misdemeanor that
involves theft, fraud or dishonesty, results in Employee’s imprisonment or
materially impairs Employee’s ability to perform his duties hereunder or
materially damages the reputation or business of the Company.

(d) Termination by the Company Without Cause. The Company shall have the right,
in its sole discretion, to terminate Employee’s employment hereunder at any time
without Cause, which termination shall be effective upon the giving of written
notice of such termination to Employee (or at such later date as the notice
provides). In such event, Employee shall be entitled to receive only the
following: (i) the accrued but unpaid portion of his Base Salary through the
Date of Termination, (ii) any accrued but unpaid bonuses and other compensation
as of the Date of Termination, (iii) a severance in the amount of $500,000
payable by the Company to Employee within 12 months after the Date of
Termination, and (iv) any Benefits earned, accrued or vested (including under
any benefit plans in which he was participating) as of the Date of Termination,
subject to the terms and conditions of such benefit plans and Benefits, but
Employee shall not attain vested status in any benefit plans or Benefits in
which he is not vested on the Date of Termination. In the event of such
termination, Employee shall have no right to receive any other or further
compensation or benefits except as expressly provided in this Section 6(d). In
addition, any portion of any Stock Options or any other Stock Rights that is not
vested as of the Date of Termination shall expire without vesting upon the Date
of Termination. Furthermore,

 

5



--------------------------------------------------------------------------------

in the event Employee’s employment is terminated by the Company without Cause,
then notwithstanding any other provision of this Agreement to the contrary,
Employee acknowledges and agrees that he will continue to be bound by, and to
observe, the covenants of Employee set forth in Section 7, and that such
termination shall not constitute any waiver, satisfaction or release, in whole
or in part, of any of Employee’s covenants in Section 7.

(e) Termination by Employee. Employee acknowledges and agrees that the skills
and talents he provides to the Company are special and unique and cannot be
easily replaced by the Company, and that the Company has agreed to enter into
this Agreement in reliance upon, and in order to ensure its ability to use,
Employee’s skills and talents and has provided Employee with rights and benefits
hereunder, including but not limited to the Special Consideration, that the
Company would not have otherwise offered to Employee but for Employee’s
commitment to the Company and for Employee’s covenants to the Company as set
forth in this Agreement generally and in this Section 6(e) specifically.
Employee agrees not to terminate Employee’s employment hereunder except by
giving at least 60 days prior written notice to the Company, provided that after
receipt of such notice the Company shall have the right to waive all or any
portion of such notice period and to set an earlier Date of Termination by
giving written notice thereof to Employee. Upon such termination of employment
by Employee, (i) Employee shall pay to the Company liquidated damages in the
amount of $500,000 within 12 months of the Date of Termination, and
(ii) Employee shall be entitled to receive only the following: (A) any accrued
but unpaid portion of his Base Salary through the Date of Termination, (B) any
accrued but unpaid bonuses and other compensation as of the Date of Termination,
provided Employee shall not be entitled to any other bonus or incentive
compensation for the fiscal year in which he gives notice of termination, and
(C) any Benefits earned, accrued or vested (including under any benefit plans in
which he was participating) as of the date of termination, subject to the terms
and conditions of such benefit plans and Benefits, but Employee shall not attain
vested status in any benefit plans or Benefits in which he is not vested on the
Date of Termination. The Company shall have the right to offset, and thus not
pay, any amounts due to Employee under subsection (ii) above against the amount
of liquidated damages owed by Employee under subsection (i). In addition, in the
event Employee’s employment is terminated by Employee, then notwithstanding the
liquidated damages payable to the Company as provided in subsection (i) above,
Employee acknowledges and agrees that he will continue to be bound by, and to
observe, the covenants of Employee set forth in Section 7, and that such
liquidated damages shall not constitute any waiver, satisfaction or release, in
whole or in part, of any of Employee’s covenants in Section 7. In the event of
such termination, Employee shall have no right to receive any other or further
compensation or benefits except as expressly provided in this Section 6(e). In
addition, any portion of any Stock Options or of other Stock Rights that is not
vested as of the Date of Termination shall expire without vesting upon the Date
of Termination.

(f) Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means:

(i) If Employee’s employment terminates as a result of Employee’s death, the
Date of Termination shall be the date of Employee’s death;

(ii) If Employee’s employment is terminated as a result of Employee’s
Disability, the Date of Termination shall be the date of termination of
employment specified in the Company’s notice of termination delivered to
Employee in accordance with Section 6(b);

(iii) If the Company terminates Employee’s employment for Cause, the Date of
Termination shall be the date the Company delivers the notice of termination to
Employee in accordance with Section 6(c).

 

6



--------------------------------------------------------------------------------

(iv) If the Company terminates Employee’s employment without Cause, the Date of
Termination shall be the date of termination of employment specified in the
Company’s notice of termination delivered to Employee in accordance with
Section 6(d).

(v) If Employee terminates his employment, the Date of Termination shall be the
date of termination of employment specified in Employee’s notice of termination
delivered to the Company in accordance with Section 6(e), provided that if the
Company exercises its right to set an earlier date of termination of employment,
in accordance with Section 6(e), then the Date of Termination shall be such
earlier date specified by the.

(g) Upon Merger, Acquisition or Change in Control of the Company. Neither this
Agreement nor Employee’s employment hereunder shall terminate solely by reason
of any sale of assets or capital stock of the Company, or any merger or
consolidation or change in control of the Company.

(h) No Further Obligation to Employee. The payments and Benefits required to be
made or provided to Employee pursuant to this Section 7 shall be in full and
complete satisfaction of, and shall constitute the full settlement and release
of the Company by Employee with regard to, all obligations of the Company owed
to Employee pursuant to this Agreement. After the Date of Termination of
Employee’s employment hereunder, the Company shall have no further obligations
to Employee under this Agreement except as expressly and specifically set forth
herein.

(i) Survival of Employee’s Covenants. Notwithstanding the termination of
Employee’s employment by either the Company or Employee for any reason
whatsover, the obligations of Employee under Section 7 and the other provisions
of this Agreement related thereto shall survive the termination of Employee’s
employment hereunder and shall remain in full force and effect for the period
provided therein, except as otherwise provided in Section 7.

(j) Release of Claims. Notwithstanding anything to the contrary contained
herein, Employee’s right to receive any and all separation, severance or other
post-termination compensation, payments or benefits hereunder shall be
conditioned on Employee’s execution and delivery of a reasonable and customary
release of all claims against the Company and its subsidiaries and Affiliates
and their directors, officers, managers, members, employees, stockholders,
agents and representatives, substantially in the same form as standard releases
used by the Company in connection with the termination of employment of other
executives, as specified by the Board and the CEO.

(k) Condition of Compliance by Employee. Employee’s right to receive any
separation, severance or other post-termination compensation, payments or
benefits under this Agreement shall be subject to his compliance in all material
respects with the non-competition, non-solicitation and confidentiality
restrictive covenants set forth in Section 7. If Employee fails to comply with
such covenants in all material respects, then (i) Employee shall not be entitled
to any further separation, severance or other post-termination compensation,
payments or benefits under this Agreement, and (ii) the Company shall be
entitled to seek and obtain the return from Employee of any such separation,
severance or other post-termination compensation and payments and the value of
any benefits previously received hereunder. This Section 6(k) shall not in any
manner supersede or limit any other right the Company has to enforce or seek
legal or equitable relief with respect to a breach or violation by Employee of
the covenants set forth in Section 7.

(l) Resignation of Other Positions. Upon the termination of Employee’s
employment hereunder for any reason, Employee agrees that he shall be deemed to
have resigned,

 

7



--------------------------------------------------------------------------------

effective upon the Date of Termination (unless he resigns earlier therefrom)
from any and all positions that Employee then holds as an officer and/or
director (or other similar position) of the Company or any of its subsidiaries
or other Affiliates.

(m) Return of Company Property. Immediately upon request, Employee shall return
to the Company (i) all corporate property and equipment in his possession,
custody or control, including without limitation all Company vehicles, credit
cards, telephone call cards, keys, key cards, access cards, pass cards,
identification cards, security devices, computers, laptops and peripheral
devices, equipment, Company-owned cell phones and personal digital assistants,
computer access codes, disks and any other physical or personal property of the
Company that Employee received, prepared, or helped to prepare in connection
with his employment in the same condition as when provided to Employee,
reasonable wear and tear excepted; and (ii) any and all books, records, files,
documents, data, manuals, notes, designs, specifications, diskettes, tapes,
flash or thumb drives or other removable information storage devices, or
materials of any kind, whether written or electronically created or stored, in
Employee’s possession, custody or control which contain, relate to or refer to
any Confidential Information (as defined below) or otherwise relate to the
Company, its products or services, or Employee’s employment with the Company,
including all datasheets, files, memoranda, emails, records, software, disks,
instructional manuals, without retaining any copies, in whole or in part, in any
form or media.

Section 7. Covenants of Employee. Employee acknowledges and agrees that he will
receive significant and substantial compensation, benefits and other
consideration from his employment with the Company under this Agreement, as well
as introductions to, personal experience with, training in and knowledge of the
Company, its business, affairs and operations, the markets, industries and
businesses in which it engages, and third parties with which it conducts
business. In addition, Employee acknowledges and agrees that Employee entering
into the following covenants is a condition to the Company delivering the
Special Consideration and that such Special Consideration was delivered in order
to induce Employee to enter into certain covenants set forth in this Agreement
generally and in this Section 7 specifically. Moreover, Employee agrees that the
covenants set forth in this Section 7 are necessary and reasonable in order to
protect the legitimate business interests of the Company. Accordingly, in
consideration of the foregoing, and of the Special Consideration to be paid by
the Company to Employee for agreeing to observe and be bound by the covenants
set forth in this Section 7 (which sum is above and beyond any amounts to which
Employee is otherwise entitled hereunder), and in order to induce the Company to
enter into this Agreement, to continue to employ Employee and to provide such
compensation and other Benefits to Employee, Employee hereby makes the following
covenants to the Company:

(a) Covenant Not to Compete. So long as he remains employed by the Company and
for a period of three (3) years after the Date of Termination of Employee’s
employment hereunder for any reason whatsoever, whether by the Company or by
Employee (such period of time, commencing with the date of this Agreement,
referred to herein as the “Restricted Period”), Employee shall not, directly or
indirectly, alone or in association with others, whether as owner, shareholder,
employee, officer, director, partner, manager, member, trustee, lender,
investor, consultant, principal, agent, independent contractor, co-venturer or
in any other capacity, (I) engage or participate in any Competing Business (as
defined below) in any Restricted Territory (as defined below), or (II) invest
in, have a financial interest in, be in any other way connected or affiliated
with, or render advice or services to, any Person that is engaged, in whole or
in part, in a Competing Business in any Restricted Territory. Notwithstanding
the foregoing, nothing herein contained shall prevent Employee from acquiring
and holding for investment purposes only up to five percent (5%) of any class of
securities of any company, if such securities are listed or traded on a national
securities exchange or otherwise publicly traded and if Employee is not part of
a group that controls such company.

 

8



--------------------------------------------------------------------------------

(i) Competing Business. For purposes of this Agreement, the phrase “Competing
Business” means and shall be deemed to include (A) any business or activity that
involves researching, developing, engineering, designing, marketing, selling and
servicing products, services and technologies related to energy and smart grid
solutions for electric utilities and other industrial, commercial and
institutional customers, including without limitation: (1) designing, building,
upgrading and maintaining infrastructure associated with the grid system,
(2) manufacturing, installing, operating, and/or monitoring electric generation
equipment, including distributed generation systems, or (3) providing energy
solutions to commercial, institutional, and industrial customers such as
LED-based lights and cost-effective energy improvement systems for general
lighting, building controls and other facility upgrades; (B) any and all other
related lines of businesses conducted by the Company in which Employee is
involved at any time in the last two years of his employment with the Company;
(C) any other business or activity (I) in which Employee would perform duties or
engage in activities involving technology or developments that are the same or
substantially similar to any Inventions (as defined below) that Employee
developed or worked on while employed by the Company, or (II) that may require
or inevitably require, or is reasonably likely to result in, or would otherwise
benefit from, the disclosure by Employee of any trade secrets, proprietary
information or other Confidential Information (as defined below) of the Company;
or (D) any other business that has operations or activities, or relating to
products, services or technologies, that are substantially the same as the
business operations, activities, products, services or technologies of the
Company on the Date of Termination.

(ii) Restricted Territory. For purposes of this Agreement, the phrase
“Restricted Territory” means and shall be deemed to include (A) a 100-mile
radius around the Company’s corporate headquarters, or if Employee’s principal
office is not at the Company’s headquarters, a 100-mile radius around Employee’s
principal office; (B) any sales territory assigned to Employee at any time
during the last two years of his employment with the Company; (C) any county of
any State in the United States of America in which the Company is actively
engaged in business or otherwise has material operations at any time during the
last two years of his employment with the Company; and (D) any other county,
state, province or similar territory of any other country, in which the Company
is actively engaged in business or otherwise has material operations at any time
during the last two years of his employment with the Company

(iii) Interpretation of Covenant. The parties hereto acknowledge and agree that
the scope, duration and area for which the covenant set forth in this
Section 7(a) is to be effective are fair and reasonable and are reasonably
necessary for the protection of the Company, its business and its trade secrets
and Confidential Information, customer relationships and good will, and Employee
hereby waives any objections to or defenses in respect thereof. In the event
that any court of competent jurisdiction determines that any portion of the
scope, time period or restricted area are unreasonable, arbitrary or against
public policy, and that such covenant is to such extent unenforceable, illegal
or invalid, the parties hereto agree that this Section 7(a) shall be deemed
amended, and the court shall have the right to reform this Agreement, to delete
or strike therefrom such provisions or portions determined to be unenforceable,
illegal or invalid so that the remainder of the covenant set forth in this
Section 7(a) shall remain in full force and effect. The parties intend that each
paragraph and subparagraph of this Section 7(a) to be separable and independent
covenants.

(b) Covenant Regarding Disclosure and Use of Confidential Information.

(i) Employee’s Covenant of Non-Disclosure. Employee acknowledges that as a
result of Employee’s employment by the Company, Employee has and will continue
to learn, obtain and have access to confidential and proprietary information
regarding the business and affairs of the

 

9



--------------------------------------------------------------------------------

Company. Employee hereby agrees that at all times while employed by the Company
and thereafter, Employee shall keep and treat as strictly confidential and hold
in confidence all Confidential Information, and Employee shall not, directly or
indirectly, (A) use any Confidential Information for Employee’s own benefit or
for the benefit of any other Person or in any way detrimental to the Company or
its business, or (B) disclose, divulge, furnish, publish, communicate or
otherwise reveal or make available any Confidential Information to any Person in
any manner whatsoever, other than (I) in the furtherance of the Company’s
business to the extent necessary for him to perform his services to and
responsibilities on behalf of the Company prior to the Date of Termination, or
(II) as compelled in order to comply with applicable law or court order,
provided that Employee will provide the Company at least five (5) days’ advance
written notice of any such compelled disclosure and will cooperate with the
Company to minimize the extent of such compelled disclosure.

(ii) Definition of Confidential Information. As used herein, “Confidential
Information” means and includes any and all information, whether in written,
oral, electronic, visual or any other form or medium, which is confidential,
proprietary or otherwise non-public, related to the Company or its business,
affairs, assets, liabilities, properties, technologies, operations, condition
(financial or otherwise), financial results and prospects, including but not
limited to information relating to its finances, practices, procedures,
policies, methods, contracts, agreements and arrangements, lending policies,
pricing policies, price lists and other price information and cost lists and
other cost information; financial plans, strategic plans and initiatives,
business plans, financial and business projections, forecasts and budgets;
marketing, product development and business development plans, strategies and
techniques; financial statements, notes, schedules, reports and other financial
information; the identity and location of and other business information
relating to past, present and prospective customers, clients, vendors,
suppliers, affiliates, debtors, creditors, lenders, employees, consultants,
advisors, agents, distributors, wholesalers, clients and others who have
dealings and business relationships with the Company; contract terms, conditions
and substance; all trade secrets, processes, photographs, graphics, product
specifications, formulas, compositions, samples, inventions, ideas, research and
development; patents, patent applications; copyrights and copyright applications
(in any such case, whether registered or to be registered in the United States
or any foreign country) applied for, issued to or owned by the Company and other
intellectual properties; any and all processes, computer programs and software
(including object code and source codes, database, technologies, engineering or
technical data, drawings, sketches or designs, manufacturing or distribution
methods or techniques; and any other information pertaining to the Company known
to Employee to be confidential, proprietary, secret or otherwise non-public
information. For purposes of this Agreement, the term “Confidential Information”
shall not include information that Employee can demonstrate: (A) is or becomes
generally available to and known by the public on the date of this Agreement or
thereafter, other than due to a direct or indirect disclosure by Employee in
breach of this Agreement, or (B) is disclosed to Employee by a third party
without violating any confidentiality obligation or fiduciary duty on the part
of the disclosing party not to so disclose such information.

(iii) Company Ownership. Employee hereby acknowledges and agrees that, as
between the Company and Employee, all of the Confidential Information, however
documented, whether or not developed, created or modified by Employee, is and
shall remain the exclusive property of the Company.

(iv) Return Upon Termination. Upon the termination of Employee’s employment with
the Company, Employee shall leave with or return to the Company, without making
or retaining any copies, or other records of, all Confidential Information in
his possession or under his control, including all copies, summaries, abstracts
thereof and all memoranda, notes, records, reports, books, letters, customer
lists, manuals and other writings or documents whatsoever pertaining thereto.

 

10



--------------------------------------------------------------------------------

(v) Employee Acknowledgement. Employee acknowledges and agrees that the Company
has invested and continues to invest substantial time, money and other resources
in developing its Confidential Information, that such Confidential Information
provides the Company with a competitive advantage and is of great value to the
Company, and that the restrictions and covenants contained in this Agreement are
reasonable and necessary to protect the Confidential Information and the good
will and legitimate business interests of the Company.

(vi) Third Party Confidential Information. Employee acknowledges that the
Company from time to time may enter into agreements with other Persons that
impose obligations or restrictions on the Company regarding the confidential
nature of the information provided by such other Persons to the Company and its
representatives. Employee acknowledges and agrees that he shall be bound by and
observe all such obligations and restrictions applicable to the Company.

(c) Covenants Regarding Business Relationships.

(i) Non-Solicitation of Company Persons. Employee agrees that during and
throughout the Restricted Period, except when acting on behalf of and in the
interests of the Company, Employee shall not, directly or indirectly,
(A) employ, hire, attempt to hire, recommend for hire, solicit, induce, recruit
or otherwise engage any individual serving as an employee, officer, director,
consultant, contractor or other service provider of the Company at any time
during the Employment Term (whether now or hereafter engaged by the Company)
(“Company Person”), unless such Company Person did not serve in such capacity at
any time during the year prior to such solicitation, (B) cause any Company
Person to (I) terminate such Company’s Person’s employment, service or
engagement with the Company, (II) accept employment or engagement or otherwise
render services to any other Person or business (wherever located, and
regardless of type of business conducted), or (III) interfere with the business
of the Company, or (C) provide or furnish to any other Person any information
(including information about the identity, experience, expertise,
qualifications, special knowledge, personal characteristics, position, duties or
compensation) about any Company Person, other than in the performance of
Employee’s employment as required to further of the Company’s business.

(ii) Non-Solicitation of Customers. Employee agrees that during and throughout
the Restricted Period, except when acting on behalf of and in the interests of
the Company, Employee shall not, directly or indirectly, solicit, contact or
meet with (or attempt to do the same) any clients or customers, or any
prospects, of the Company to (A) cease being, or not to become, a client or
customer of the Company, (B) reduce the amount of their business with or
otherwise divert any of their business from the Company, or (C) become a
customer or client of Employee, any Affiliate of Employee or any other Person,
or (D) engage in any Competing Business.

(iii) Non-Interference with Business. Employee agrees that during and throughout
the Restricted Period, except when acting on behalf of and in the interests of
the Company, Employee shall not, directly or indirectly, interfere in any
business relationship between the Company and any other Person, including any
Person who was at any time an employee, consultant, contractor, advisor,
supplier, lender or customer of the Company.

(iv) Non-Disparagement. Employee shall not, at any time during his employment
with the Company or thereafter, make, publish or otherwise communicate to any
Person or in any public forum any statements, remarks or comments that disparage
the business reputation of the Company or its business, affairs, operations,
assets, properties, customers, suppliers, lenders or prospects, or of any of the
Company’s directors, officers, employees, agents, representatives or Affiliates
or take any actions that are harmful to the Company’s good will with others;
provided, however, that this covenant

 

11



--------------------------------------------------------------------------------

shall not in any way restrict or impede Employee from exercising protected
rights to the extent such rights cannot be waived by agreement or from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or a governmental or regulatory agency, provided any statements
made by Employee are known to be truthful and that Employee provides reasonable
prior written notice of the same.

(d) Inventions. During and throughout the Restricted Period, Employee shall
disclose, grant and assign to the Company any and all ideas, improvements,
techniques, modifications, processes, inventions, improvements, developments,
discoveries, trade secrets, trademarks, service marks, copyrights, processes,
procedures, techniques, trade names, business plans, writings, computer
software, technical information, works of authorship and other work product
(“Inventions”) that Employee develops, conceives, creates, makes, devises,
discovers, prepares, produces, authors, acquires or acquires knowledge of, while
employed by the Company, either by himself or in conjunction with any other
Person, which (i) arise from, relate to or are useful in the business activities
and operations of the Company at any time prior to the Date of Termination,
(ii) are developed, conceived, created, made, devised, discovered, acquired or
acquired knowledge of by Employee on the Company’s time, premises or equipment,
or using the Company’s property or otherwise in the course of performing his
duties and obligations hereunder, or (iii) are based upon or utilize any
Confidential Information, whether or not the Company obtains a patent,
trademark, service mark, copyright or similar intellectual property rights,
registrations or protections thereupon. Employee hereby agrees that the
Inventions are or shall become and shall remain the sole and exclusive property
of the Company, whether or not the Company obtains a patent, trademark, service
mark, copyright or similar registration or protection thereon. Employee hereby
acknowledges that all of Employee’s writing, works of authorship and other
Intellectual Property are works made for hire and the property of the Company,
including patents, trademarks, service marks, copyrights and other intellectual
property rights pertaining thereto. Employee shall, at the request of the
Company but without any additional compensation or consideration other than any
actual third party expenditures required, render such assistance as the Company
deems necessary or desirable to secure, prosecute or defend the rights of the
Company to the Inventions by patent, trademark, service mark, copyright to
otherwise, including without limitation the assignment, transfer and conveyance
by the Employee to the Company of all of Employee’s right, title and interest in
and to the Inventions.

(e) Prior Employer Information. During Employee’s employment with the Company,
Employee shall not use improperly or disclose any confidential or proprietary
information or trade secrets of any former employers or of their principals,
partners, co-ventures, clients, customers, vendors or suppliers, and Employee
shall not bring onto the premises of the Company any unpublished document or any
property belonging to any such Persons without their prior consent. In addition,
Employee agrees to observe and shall not violate any confidentiality,
non-disclosure, non-competition or proprietary rights agreements to which he is
a party with any former employer.

(f) Employee’s Acknowledgments. Employee acknowledges and agrees that (i) the
Company spends considerable amounts of time, money and effort in developing and
maintaining good will; (ii) the services to be rendered by Employee to the
Company hereunder are of a special and unique character; (iii) Employee will
obtain knowledge, skills, talents and abilities relevant to the Company’s
business and operations, industry, methods of doing business and business and
marketing strategies by virtue of Employee’s employment hereunder; (iv) the
covenants contained within this Section 7 are reasonable and necessary in all
respects to protect the goodwill, trade secrets, confidential information and
legitimate business interests of the Company, are essential elements of this
Agreement, and that the Company would not have entered into this Agreement
without Employee’s agreement to comply with such covenants; (v) Employee will
not be subject to undue hardship or be unable to earn a living that is suitable
and acceptable to Employee by virtue of Employee’s full

 

12



--------------------------------------------------------------------------------

compliance with the covenants in this Section 7; (vi) each and every term,
covenant and restriction in this Section 7 is reasonable and necessary for the
proper protection of the Company’s business; and (vii) Employee has been advised
by the Company that Employee should consult with independent counsel of
Employee’s choice and have such counsel review this Agreement and render advice
thereon to Employee, and Employee has either done so or voluntarily elected not
to do so.

(g) Equitable Relief. Employee hereby acknowledges and agrees that
(i) Employee’s services to be rendered to the Company hereunder and Employee’s
obligations contained in this Section 7 are of special, unique and personal
character which gives them a peculiar value to the Company, (ii) any violation
of these covenants would result in irreparable and immediate harm, damage and
injury to the Company, (iii) the Company cannot be reasonably or adequately
compensated in money damages in an action at law in the event Employee breaches
any obligations under this Section 7, and (iv) the provisions of this Section 7
are reasonable and necessary to protect the legitimate business interests of the
Company. Employee therefore expressly agrees that, in addition to any other
rights or remedies which the Company may have at law or in equity or by reason
of any other agreement, the Company shall be entitled to obtain injunctive and
other equitable relief in the form of temporary, preliminary and permanent
injunctions in the event of any actual or threatened breach of any such
obligation by Employee and without the necessity of proving actual damages and
without the necessity of posting any bond or other security, and to discontinue
any salary, bonus, benefits, or post-termination payments provided hereunder.
Nothing in this Agreement shall be construed to prohibit the Company from
pursuing any other remedy, and Employee agrees that the aforementioned equitable
remedies are in addition to, not in lieu of, legal remedies, monetary damages or
other available forms of relief, and that the remedies of the Company hereunder
are cumulative.

(h) Company. All references to the Company in this Section 7 shall be deemed and
construed to include the Company and its subsidiaries and other Affiliates.

(i) Survival of Covenants. This Section 7, and the other terms and conditions of
this Agreement necessary or appropriate to enforce the covenants of Employee in
Section 7, shall survive, and shall remain in full force and effect after, the
termination of Employee’s employment hereunder.

(j) Severability. The covenants set forth in this Section 7 shall be deemed
severable. In the event that any court determines that any term, condition,
restriction, covenant, provision term, condition, restriction, covenant,
provision or any portion thereof is illegal, invalid or unenforceable in any
circumstance for any reason, then this determination shall not have the effect
on the legality, validity and enforceability thereof under any other
circumstance or of any other term, condition, restriction, covenant, provision
of this Section 7 or of the remainder of the portion thereof, which shall remain
in full force and effect to the greatest extent legal, valid and enforceable.

(k) Notification to Subsequent Employers. Employee agrees that, in the event
Employee undertakes employment with a new employer after the termination of
Employee’s employment hereunder, Employee shall notify any such subsequent
employer of the covenants set forth in this Section 7. In addition, Employee
hereby authorizes the Company to provide a copy of the restrictive covenants in
this Section 7 to any third parties, including but not limited to, Employee’s
subsequent, anticipated or possible future employers.

Section 8. Representations and Warranties of Employee. Employee represents and
warrants to the Company that (a) Employee has not entered into, is not a party
to, is not bound by, and is not otherwise subject to, any contractual, judicial
or other restriction, arrangement, agreement, covenant

 

13



--------------------------------------------------------------------------------

or obligation which is, or which could reasonably be expected to be, breached or
violated by or in conflict or inconsistent with Employee’s execution and
delivery of this Agreement and performance of his duties and obligations
hereunder, or with the rights of the Company hereunder, including but not
limited to any agreement with any former employer relating to or restricting
competition or the use or disclosure of information, and to the knowledge of
Employee no other Person has made any allegation or claim, or threatened to make
any allegation or claim, to the contrary, and (b) Employee is under no physical
or mental disability or incapacity that would hinder the performance of
Employee’s duties under this Agreement.

Section 9. Assistance in Proceedings. At the request and expense of the Company,
upon reasonable notice, Employee shall, at all times during and after his
employment with the Company, furnish such information and assistance the Company
as the Company may reasonably request in connection w with any issue, claim,
suit, action, suit, litigation, arbitration, regulatory or governmental
investigation or other proceeding in which the Company may be involved. If such
a request for assistance occurs after the Date of Termination, then Employee
shall only be required to render such assistance to the Company to the extent
Employee can do so without materially adversely affecting Employee’s other
business obligations.

Section 10. Independent Covenants of Employee. Employee’s covenants in this
Agreement are independent covenants and the existence of any claim by Employee
against the Company under this Agreement or otherwise will not excuse Employee’s
breach or violation of, or waive Employee’s obligation to perform, any covenant
of Employee in this Agreement.

Section 11. Consolidation, Merger or Sale of Assets. Nothing in this Agreement
shall preclude the Company from consolidating with, merging into, or
transferring all or substantially all of its assets to another entity which
assumes all of the Company’s obligations and undertakings hereunder. In such
event, the term “Company,” as used herein, shall mean the Company (as defined
herein), and any such successor or assignee.

Section 12. Employee Acknowledgments; Counsel. Employee acknowledges by
executing this Agreement and delivering it to the Company that (i) Employee has
read all of the terms and conditions of this Agreement, including Employee’s
obligations, covenants, representations and warranties to the Company hereunder;
(ii) Employee understands that the covenants of Employee in Section 7 hereof are
essential elements of this Agreement, and that the Company would not have
entered into this Agreement without Employee’s agreement to comply with such
covenants; (iii) each and every term, covenant and restriction in this Agreement
is reasonable and necessary for the proper protection of the Company’s good will
and legitimate business interests; and (iv) Employee has been advised by the
Company that Employee should consult with independent counsel of Employee’s
choice and have such counsel review this Agreement and render advice thereon to
Employee, and Employee has either done so or voluntarily elected not to do so.

Section 13. Withholding. The Company shall have the right to withhold from any
amounts or payments required to be made by the Company hereunder to Employee any
taxes and other withholding requirements as the Company may reasonably determine
it is required to withhold pursuant to any applicable federal, state or local
law or regulation.

Section 14. Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption therefrom. To the extent any party hereto reasonably

 

14



--------------------------------------------------------------------------------

determines that any provision of this Agreement would subject Employee to the
excise tax under Section 409A, then the parties agree in good faith to cooperate
to reform this Agreement in a manner that would avoid or minimize the imposition
of such excise tax on Employee while preserving any affected benefit or payment,
to the extent reasonably practicable. To the extent any payment hereunder
required to be made to Employee on account of his separation of service is
properly treated as deferred compensation subject to Section 409A, such payment
shall be delayed until the first business day after the expiration of six months
from the Date of Termination, at which time the Company shall make a single
payment in amount equal to the aggregate amount of payments so delayed.
Notwithstanding the foregoing, the Company makes no representation or warranty
that the payments and benefits provided under this Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of non-compliance with Section 409A

Section 15. General Provisions.

(a) Governing Law; Forum. This Agreement shall in all respects be governed by,
and construed in accordance with, the internal substantive laws of the State of
Delaware, without giving effect to any conflict or choice of law principles or
rules. Any action, suit or other proceeding seeking to enforce any right,
remedy, obligation, duty, covenant or provision of, or arising out of, this
Agreement may be brought and entered against any party hereto in any federal or
state court of the State of North Carolina or of the United States located in
the State of North Carolina. Each party hereto irrevocably submits to the
personal jurisdiction of any such court and irrevocably waives, to the fullest
extent of the law, any objection that it may now or hereafter have to the laying
of venue in any such court and any claim that such action, suit or proceeding
has been brought in an inconvenient forum.

(b) Amendment. This Agreement may not be amended or modified in whole or in part
in any manner except in a writing which makes reference to this Agreement
executed by both parties hereto.

(c) Assignment. Neither the Agreement, nor any rights, obligations or duties
hereunder, may be assigned or delegated by any party hereto without the prior
written consent of the other party hereto; provided, however, that this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company upon any sale of all or substantially all of the
Company’s stock or assets, or upon any merger, consolidation or reorganization
of the Company with or into any other Person. As used in this Agreement, the
term “Company” shall be deemed to refer to any such successor or assign of the
Company referred to in the preceding sentence.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

(e) Entire Agreement.

(i) This Agreement sets forth the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersedes in their
entirety all prior and contemporaneous written and oral agreements,
arrangements, understandings, negotiations, communications, covenants,
representations and warranties among the parties hereto relating to the subject
matter hereof.

(ii) Employee acknowledges that from time to time, the Company may establish,
maintain or distribute the employee manuals or handbooks or personnel policy
manuals, and

 

15



--------------------------------------------------------------------------------

Employees or other representatives of the Company may make written or oral
statements relating to personal policies and procedures. Such manuals, handbooks
and statements are intended only for general guidance. No policies, procedures
or statements of any nature by or on behalf of the Company (whether written or
oral, and whether or not contained in any the employee manual or handbook or
personnel policy manual), and no acts or practices of any nature, shall be
construed to modify this Agreement.

(f) Notices. Any and all notices, demands, requests, elections and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) upon personal delivery;
(ii) upon confirmation of receipt when sent by facsimile transmission; (iii) one
business day after deposit during normal business hours with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt; (iv) five business days after being sent by first class
(certified or registered) mail, postage prepaid, return receipt requested, in
each case to the following addresses:

 

If to the Company:

PowerSecure, Inc.

1609 Heritage Commerce Court

Wake Forest, North Carolina 27587

Attention: Sidney Hinton, Chairman and CEO

Telephone: (919) 453-1750

Facsimile: (919) 453-1768

 

16



--------------------------------------------------------------------------------

With copies to:

Kegler, Brown, Hill & Ritter Co., L.P.A.

65 E. State Street, Suite 1800

Columbus, Ohio 43215

Attention: Paul R. Hess, Esq.

Telephone: (614) 462-5400

Facsimile: (614) 464-2634

If to Employee to:

Ronnie Brannen

At the address set forth on the Signature Page

Any party hereto may send any notice, demand, request, election or other
communication to the intended recipient at its address set forth above using any
other means (such as expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, demand, request or other
communication shall be deemed to have been given until it is actually received
by the recipient. Any party hereto may change its designated address by giving
written notice to all other parties.

(g) Waiver. The obligations of any party hereunder may be waived only with the
written consent of the party or parties entitled to the benefits the obligations
so involved. Any waiver of a breach or violation of or default under any
provision of this Agreement shall not be construed or operate as, or constitute,
a waiver of any other or subsequent breach or violation of or default under that
provision or any other provision of this Agreement. The failure of any party to
insist upon strict compliance with any provision of this Agreement on any one or
more occasions shall not be construed or operate as, or constitute, a continuing
waiver of, or an estoppel of that party’s right to insist upon strict compliance
with, that provision or any other provision of this Agreement.

(h) Severability. It is the desire and intend of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public polices applied in each jurisdiction in which enforcement is sought.
Accordingly, if any term or provision of this Agreement is determined to be
illegal, invalid or unenforceable in any circumstance, then (i) such term or
provision shall be modified or restricted to the extent necessary to make such
term or provision valid binding and enforceable in such circumstance so as to
give it the maximum effect permitted under applicable law, or if such term or
provision cannot be so modified or restricted, then such provision shall be
deemed to be stricken and excised from this Agreement, (ii) all other terms and
provisions of this Agreement shall remain in full force and effect binding on
the parties hereto, and (iii) and the application of such term or provision to
any other circumstance shall not be affected but shall remain in full force and
effect binding on the parties hereto.

(i) Non-Reliance on Other Parties. Except for statements expressly set forth in
this Agreement, no party hereto has made any statement or representation to any
other party regarding a fact relied on by the other party in entering into this
Agreement, and no party has relied on any statement, representation or promise
of any other party, or of any representative for any other party, in executing
this Agreement in making the agreements provided for in this Agreement.

(j) Construction. Employee and the Company have each participated in the
drafting and preparation of this Agreement and have had a reasonable and
sufficient opportunity to

 

17



--------------------------------------------------------------------------------

review this Agreement and in fact have reviewed this Agreement. Accordingly, in
the event an ambiguity or question or intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party
hereto by virtue of the authorship of any of the provisions of this Agreement,
and any ambiguities in construction shall not be resolved against the drafting
party.

(k) Counterparts. This Agreement may be executed in any number of counterparts
(including counterparts executed by less than all parties hereto), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

(l) Headings. The headings used herein are solely for convenience of reference
and shall not be given any effect in the construction or interpretation of this
Agreement.

(m) Remedies Cumulative. No remedy conferred upon any party to this Agreement is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity.

(n) Further Assurances. The parties hereto agree to take or cause to be taken
all actions, which are necessary, convenient or desirable in order to effectuate
the covenants, rights and obligations contemplated by this Agreement.

(o) Attorney’s Fees. In the event that the Company is required to bring any
action, suit or proceeding in order to enforce any of Employee’s obligations
under this Agreement, then Employee shall be liable for and shall pay any and
all reasonable costs and expenses of the Company in connection with any such
proceedings, including but not limited to reasonable attorneys’ fees.

(p) Expenses. Except as otherwise expressly provided herein, each of the parties
to this Agreement shall pay its own costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated
hereby.

(q) Interpretation of Certain Provisions. Except as otherwise expressly provided
herein, as used in this Agreement:

(i) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to include a reference to all rules and regulations promulgated
thereunder.

(ii) The term “including” means “including, without limitation”.

(iii) The term “Entity” means and includes a corporation, partnership (general
or limited), limited liability company, joint venture, trust, association,
unincorporated organization, governmental or regulatory body or authority, or
any other form of business or entity.

(iv) The term “Person” means and includes an individual and an Entity.

(v) The term “Affiliate” means and includes, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by or is under
common control with such Person, where the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or polices of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

18



--------------------------------------------------------------------------------

(vi) The number and gender of each noun and pronoun and the terms “Person” and
“Persons” and the like shall be construed to mean such number and gender as the
context, the circumstances or its antecedent may require.

(vii) The terms “hereof”, “herein”, “hereunder” and words of similar import
refer to this Agreement as a whole, and not to any Section, subsection or clause
of this Agreement.

(viii) Each reference to a Section means such Section of this Agreement.

*    *    *    *    *    *     *    *    *    *

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Employment and Non-Competition
Agreement has been executed and delivered by or on behalf the parties hereto,
effective as of the date first above written.

 

THE COMPANY: POWERSECURE, INC. By:  

/s/ Sidney Hinton

Its:   President and Chief Executive Officer EMPLOYEE:

/s/ Ronnie Brannen

Ronnie Brannen For Notice Purposes:

 

Street Address

 

City, State and Zip Code

 

Telephone Number

 

Email

 

20